In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus.
IT IS ORDERED by the court, sua sponte, that intervenor, Blue Cross/Blue Shield of Ohio file with the Clerk of this court on or before July 1, 1997, the following documents for in camera review:
(1) Unredacted attachments to the July 30, 1996 letter from Climaco, Climaco, Seminatore, Lefkowitz & Garofoli Co., L.P.A., to Robert H. Katz, Ohio Department of Insurance, in response to June 27, 1996 letter from David S. Meyer, Ohio Department of Insurance, including the following:
(a) December 12,1995 letter from Climaco, Climaco, Seminatore, Lefkowitz & Garofoli Co., L.P.A., to David Colby of Columbia/HCA Health Care Corporation, in unredacted form;
*1430(b) January 22, 1996 letter to Fried, Frank, Harris, Shriver & Jacobson to Climaco, Climaco, Seminatore, Lefkowitz & Garofoli Co., L.P.A., in unredaeted form;
(c) March 7,1996 memo attached to July 30,1996 letter, in unredaeted form;
(d) March 19, 1996 memo from Fried, Frank, Harris, Shriver & Jacobson to Climaco, Climaco, Seminatore, Lefkowitz & Garofoli Co., L.P.A., including any attachments or enclosures, in unredaeted form.
(2) July 31, 1996 letter from Douglas A. Andrews to Robert H. Katz, in unredaeted form.
(3) All attachments or enclosures, in unredaeted form, to the July 31, 1996 letter from Douglas A. Andrews to Robert H. Katz.